Citation Nr: 0924703	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  08-29 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
post operative residuals of fasciotomy, incision and 
drainage, lateral right thigh with scar on medial aspect 
(residuals of poison oak).

2.  Entitlement to a compensable evaluation for scar of the 
right knee.

3.  Entitlement to a compensable evaluation for scar of the 
medial right mid thigh.

4.  Entitlement to a compensable evaluation for scar of the 
lateral right leg.

5.  Entitlement to service connection for a low back 
disorder, to include as secondary to the lateral right thigh 
disability.

6.  Entitlement to service connection for a right knee 
disorder, to include as secondary to the lateral right thigh 
disability.

7.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 
1969 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.  
The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a video-conference hearing in April 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that a remand of the 
claim is warranted, even though such will further delay a 
final decision on the claim on appeal.

The Board notes that an October 2007 letter indicates that the 
Veteran has a Social Security Administration (SSA) Disability 
application claim pending before the SSA.  In his April 2009 
video-conference hearing, the Veteran testified that he was 
currently receiving SSA disability benefits, based at least in 
part on his service connected disorders.  Records pertaining 
to the award of such benefits by the SSA have not been 
associated with the record certified for appellate review.  
Such records may be of significant probative value in 
determining whether increased ratings and/or service 
connection for the disabilities at issue may be granted.  As 
the Court of Appeals for Veterans Claims (Court) held in Lind 
v. Principi, 3 Vet. App. 493, 494 (1992), the duty to assist 
requires the VA to attempt to obtain records from other 
Federal agencies, including the SSA, when the VA has notice of 
the existence of such records.  See 38 C.F.R. § 3.159(c)(2).  
Thus, the RO must request complete copies of the SSA records 
utilized in awarding the Veteran disability benefits.

If the RO is unable to obtain any of the above records, or 
after continued efforts to obtain any of the above records it 
is concluded that it is reasonably certain that they do not 
exist or further efforts to obtain them would be futile, the 
appellant should be notified accordingly.  See 38 C.F.R. 
§ 3.159(e).

The Board notes that the Veteran asserts that his claimed 
right knee and low back disorders are etiologically related 
to his right thigh disability.  A May 2009 private treatment 
opinion from a chiropractor indicates that the Veteran's 
claimed back disorder may be etiologically related to his 
right thigh disability.  In this regard the Board notes that 
a disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Specifically, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the Veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
38 C.F.R. § 3.310(b)  

During his April 2009 hearing, the Veteran testified 
concerning the current symptomatology of his right thigh 
disability.  However, the Board observes that the Veteran has 
not been afforded a recent VA examination to evaluate the 
current severity of his right thigh disability.  Given the 
Veteran's testimony, complaints and assertions, the Board 
finds that an updated VA examination to evaluate the current 
severity of the right thigh disability is warranted.  See 
generally VAOPGCPREC 11-95 (April 7, 1995) (the Board is 
required to remand a case back to the RO for a new 
examination when the claimant asserts that the disability in 
question has worsened since the last examination).

Finally, the Board notes the Veteran's claim for entitlement 
to a TDIU rating.  Given the development suggested above, 
further action cannot be taken on this issue.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  Were 
for instance, increased ratings assigned or service 
connection granted for additional disability it could impact 
on this issue.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2007), the need for additional 
evidence regarding his claims.  This 
letter should reflect all appropriate 
legal guidance.  See e.g., Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008); 
Allen v. Brown, 7 Vet. App. 439 (1995).

2.  The RO should request all records of 
treatment of the Veteran corresponding to 
his SSA disability benefits application.  
All records received by the RO must be 
added to the claims file.  If the search 
for such records is unsuccessful, 
documentation to that effect must be 
added to the claims file.   

3.  The RO should take appropriate steps 
to contact the Veteran in order to have 
him provide information referable to all 
recent treatment received for his 
service-connected right thigh, right knee 
scar, right mid thigh scar and right 
lateral leg scar disabilities and well as 
the claimed low back and right knee 
disorders.  Based on the response, the RO 
should undertake all indicated action to 
obtain copies of all clinical records 
from any identified treatment source.  
The Veteran should also be informed that 
he can submit evidence to support his 
claims.  

4.  The Veteran should be scheduled for a 
VA examination in order to evaluate the 
current severity of the service-connected 
right thigh disability.  The entire 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination and should be so 
documented in the examination report.

All tests and studies that the examiner 
deems necessary should be performed.  The 
examiner should fully describe the 
residuals of the surgery, including leg 
weakness, if any following repetitive 
motion study.  The examiner should also 
opine as to the impact that this disorder 
might have on obtaining and maintaining 
gainful employment.  The examination 
should include a complete rationale for 
the opinions expressed.

5.  The Veteran should also be afforded a 
VA examination by the appropriate 
physician to determine, if possible, the 
etiology of his low back and right knee 
disorders.  The Veteran's claims folder 
must be made available for the 
physician's review prior to the entry of 
any opinion.  A notation to the effect 
that this record review took place should 
be included in the examiner's report.  
All indicated tests and studies are to be 
performed.  Following the examination, 
the examiner is requested to provide an 
opinion as the following questions:

(a.)	Is it at least as likely as 
not (50 percent chance or 
better) that the claimed low 
back and right knee disorders 
are related to the service-
connected right thigh 
disability?
  
(b.)	If not, then are the claimed 
low back and right knee 
disorders aggravated (i.e., 
worsened beyond its natural 
progression) by the Veteran's 
service-connected right thigh 
disability?  If so, the 
examiner should attempt to 
objectively quantify the 
degree of aggravation above 
and beyond the level of 
impairment had no aggravation 
occurred.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

6.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If the determinations 
remain adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Thereafter, as indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




